 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5
                                         DISTRICT OF NEVADA
 6
                                                   ***
 7
      CHANTEL S. TAYLOR,                                  Case No. 2:19-cv-00702-GMN-BNW
 8
                            Plaintiff,
 9                                                        ORDER
            v.
10
      EQUIFAX INFORMATION SERVICES,
11    LLC,
12                          Defendant.
13

14          In light of the plaintiff Chantel S. Taylor and defendant Equifax Information Services,

15   LLC’s joint stipulation to dismiss (ECF No. 24), IT IS ORDERED that the court’s order to show

16   cause (ECF No. 22) is DISCHARGED. No further response to the order to show cause is

17   required.

18

19          DATED: November 13, 2019

20

21
                                                         BRENDA WEKSLER
22                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
